Exhibit 10.3

 

Execution Version

 

SECOND AMENDMENT AND

INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT

 

THIS SECOND AMENDMENT AND INCREMENTAL REVOLVING COMMITMENT ASSUMPTION AGREEMENT,
dated as of June 28, 2018 (this “Agreement”), is among BCI IV OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), the other Loan
Parties (as defined in the Credit Agreement (as hereinafter defined)) solely for
purpose of Section VII hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacities, the “Agent”), and each of the Lenders
(as defined in the Credit Agreement and including, without limitation,
Additional Lender (defined below)).

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto and the Agent
are parties to the Credit Agreement, dated as of September 18, 2017 (as amended
by the First Amendment, dated as of January 19, 2018 (the “Existing Credit
Agreement”), and as further amended, restated, modified or supplemented from
time to time, the “Credit Agreement”). Terms used but not defined herein shall
have the respective meanings ascribed thereto in the Existing Credit Agreement.

 

WHEREAS, the Borrower has requested an increase in Revolving Commitments
pursuant to Section 2.22 of the Credit Agreement (such increase in Revolving
Commitments, the “Incremental Revolving Commitments”), and that the Agent and
Lenders enter into this Agreement to amend the Existing Credit Agreement, in
each such case,  as more particularly set forth herein and the Agent and Lenders
have agreed to do so, subject to the terms and conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

I.             COMMITMENTS.  Each Lender hereby commits, severally, but not
jointly, on the terms set forth in this Agreement to make the Incremental
Revolving Commitments as set forth on Schedule A available to the Borrower on
the Second Amendment Effective Date (defined below) subject to the conditions
precedent set forth in Section 3 below. After giving effect to the Incremental
Revolving Commitments, the aggregate Revolving Commitments shall be as set forth
on Schedule B hereto.  Each Lender (i) confirms that it has received a copy of
the Existing Credit Agreement, the other Loan Documents and the amendments and
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement;
(ii) agrees that it has and will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
entering into the Existing Credit Agreement and this Agreement, and in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

II.            AMENDMENTS.  Pursuant to Section 9.02 of the Existing Credit
Agreement, the parties hereto agree that the Existing Credit Agreement is
amended as follows:

 

A.                                    Section 6.11 (b) of the Existing Credit
Agreement is hereby amended and restated in its entirety, as follows:

 

--------------------------------------------------------------------------------


 

“(b)         Consolidated Fixed Charge Coverage Ratio.  Commencing on the
Effective Date and prior to the first testing date described below in this
Section 6.11(b), Borrower shall not permit the Consolidated Fixed Charge
Coverage Ratio to be less than 1.00 as of the last day of any fiscal quarter,
unless, as of such date of determination, Borrower’s balance sheet as of each
relevant quarter end shows that the amount of all Cash and Cash Equivalents plus
the maximum amount available to be drawn hereunder is at least five percent (5%)
of the average usage of the aggregate Commitments for such quarter.  Borrower
shall not permit the Consolidated Fixed Charge Coverage Ratio to be less than
(i) commencing on December 31, 2018 (the first testing date), 1.25 as of the
last day of any fiscal quarter, (ii) commencing on March 31, 2019, not less than
1.35 as of the last day of any fiscal quarter, and (iii) commencing on March 31,
2020 and thereafter, 1.50 as of the last day of any fiscal quarter. In all
cases, the Consolidated Fixed Charge Coverage Ratio shall be determined based on
information for the most recent quarter annualized.”

 

B.                                    The Existing Credit Agreement is hereby
amended to include as a new Section 5.01(h) the following:

 

“To the extent applicable, upon Administrative Agent’s or any Lender’s
reasonable request from time to time, Borrower shall promptly deliver to
Administrative Agent or such Lender, as applicable, a Beneficial Ownership
Certification in relation to the Borrower.   As used in this paragraph,
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association and “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230.”

 

III.          REPRESENTATIONS.  The Borrower, on its own behalf and on behalf of
the other Loan Parties, makes, on the effective date of this Agreement, the
representations and warranties in Article III of the Credit Agreement and the
other Loan Documents, and confirms that such representations and warranties are
true and correct in all material respects as of the date hereof, except to the
extent any such representation or warranty relates solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date, and the representations and warranties contained in
Section 3.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) or (b), as applicable, of
Section 5.01 of the Existing Credit Agreement.  Additionally, the Borrower
represents and warrants that immediately before and after giving effect to this
Agreement on the date hereof, no Default or Event of Default exists.

 

IV.          CONDITIONS TO EFFECTIVENESS.  This Agreement will become effective
on the first date (the “Second Amendment Effective Date”) on which the following
conditions are satisfied:

 

A.            The Agent shall have received counterparts of this Agreement
executed and delivered by the Borrower, the other Loan Parties, each Lender and
the Agent.

 

B.            If so requested by the Additional Lender, the Agent shall have
received  a Note made by Borrower and payable to the Additional Lender.

 

C.            The Agent shall have received all reasonable fees and other
amounts due and payable by the Borrower to the Agent on or prior to the date
hereof, including, to the extent invoiced, reimbursement or payment of all out
of pocket expenses required pursuant to the terms of the Credit Agreement to be
reimbursed or paid by the Borrower in connection herewith.

 

2

--------------------------------------------------------------------------------


 

D.            As of the date hereof, both immediately before and immediately
after entering into this Agreement, no Default or Event of Default exists.

 

E.            After giving effect to this Agreement, the Borrower is in
compliance with the requirements of Section 2.22(a) of the Credit Agreement.

 

V.            TERMS GENERALLY.  Other than as set forth herein, for all purposes
under the Credit Agreement and the other Loan Documents, the Incremental
Revolving Commitments and any Loan made using the Incremental Revolving
Commitments (such Loans, the “Incremental Revolving Loans”) shall have the same
terms as the initial Revolving Commitments and initial Revolving Loans,
respectively, and shall be treated for all terms and conditions as the same
Class of Commitments and Loans, as applicable, as the initial Revolving
Commitments and initial Revolving Loans, as applicable.  Upon the occurrence of
the Second Amendment Effective Date, the Incremental Revolving Commitments and
any Incremental Revolving Loans shall automatically and without further action
by any Person constitute, for all purposes of the Credit Agreement and the other
Loan Documents, Revolving Commitments and Revolving Loans, respectively. The
Agent shall take any and all action as may be reasonably necessary to ensure
that the Incremental Revolving Commitments and the Incremental Revolving Loans
are included in each repayment or commitment reduction, as applicable, of
Revolving Commitments and Revolving Loans, as applicable, on a pro rata basis. 
For avoidance of doubt, the Second Amendment Effective Date shall constitute the
Increase Effective Date under the Credit Agreement for the purposes of the
Incremental Revolving Commitments.

 

VI.          CREDIT AGREEMENT GOVERNS.  Notwithstanding anything to the contrary
set forth in this Agreement, the Credit Agreement or the other Loan Documents
and for the avoidance of doubt, the obligation of each Lender to make (i) its
Incremental Revolving Commitments available, in each case, on the Second
Amendment Effective Date shall be subject to the satisfaction or waiver of the
conditions set forth in Section 3 above, and (ii) its portion of Incremental
Revolving Loans from time to time thereafter shall be subject to the terms and
conditions of the Credit Agreement applicable to Revolving Loans.

 

VII.         CONFIRMATION OF GUARANTY AND PLEDGE AGREEMENT. Each Loan Party
(a) confirms its obligations under the Guaranty or Subsidiary Guaranty, as
applicable, (b) confirms that its obligations under the Credit Agreement as
modified hereby constitute “Obligations” (as defined in the Credit Agreement),
(c) confirms its guarantee of the Obligations under the Guaranty or Subsidiary
Guaranty, as applicable, (d) confirms that its obligations under the Credit
Agreement as modified hereby are entitled to the benefits of the guarantee set
forth in the Guaranty or Subsidiary Guaranty, as applicable, (e) to the extent
such Loan Party is a Pledgor, confirms its obligations under the Pledge
Agreement and that its obligations in respect of the Credit Agreement as
modified hereby are entitled to the benefits of the pledges set forth in the
Pledge Agreement and (f) agrees that the Credit Agreement as modified hereby is
the Credit Agreement under and for all purposes of the Guaranty, Subsidiary
Guaranty and Pledge Agreement, as applicable.  Each Loan Party, by its execution
of this Agreement, hereby confirms that the Obligations shall remain in full
force and effect.

 

VIII.       ADDITIONAL LENDER.  Agent, Borrower and Regions Bank, N.A. (together
with its successors and permitted assigns, “Additional Lender”), agree that as
of the Second Amendment Effective Date Additional Lender shall be a “Lender” for
all purposes of the Credit Agreement and the other Loan Documents, including,
without limitation, this Agreement.  The address of the Additional Lender for
purposes of all notices and other communications under the Credit Agreement and
the other Loan Documents is as set forth on the Administrative Questionnaire
delivered by the Additional Lender to the Agent.

 

3

--------------------------------------------------------------------------------


 

IX.          MISCELLANEOUS.

 

A.            Each party hereto agrees, that except as specifically amended
hereby, the Loan Documents shall remain unmodified and in full force and effect.

 

B.            On and after the date hereof, references in the Credit Agreement
or in any other Loan Document to the Loan Documents shall be deemed to be
references to the Loan Documents as amended hereby and as further amended,
restated, modified or supplemented from time to time.  This Agreement shall
constitute a Loan Document.

 

C.            This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
electronic mail message shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

D.            This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

E.            Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.

 

F.             Borrower agrees that within forty five (45) days following the
date hereof (as such date may be extended by the Administrative Agent in its
reasonable discretion), Borrower shall deliver to Administrative Agent a fully
executed copy of the Reaffirmation of Subordination attached hereto.

 

[Remainder of page intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

 

BCI IV OPERATING PARTNERSHIP LP,

 

a Delaware limited partnership

 

 

 

By:

Black Creek Industrial REIT IV, Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

BLACK CREEK INDUSTRIAL REIT IV INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

BCI IV ONTARIO IC LP,

 

a Delaware limited partnership

 

 

 

By:

BCI IV Ontario IC GP LLC,

 

 

a Delaware limited liability company, its general partner

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name: Lainie P. Minnick

 

 

Title: Managing Director, Head of Debt Capital Markets

 

 

 

BCI IV MEDLEY IC LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

 

 

BCI IV ONTARIO DC LP,

 

a Delaware limited partnership

 

 

 

By:

BCI IV Ontario DC GP LLC,

 

 

a Delaware limited liability company, its general partner

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

BCI IV PARK 429 LOGISTICS CENTER LLC,

 

a Delaware limited liability company

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

 

 

BCI IV PESCADERO DC LP,

 

a Delaware limited partnership

 

 

 

By:

BCI IV Pescadero DC GP LLC,

 

 

a Delaware limited liability company, its general partner

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

 

 

BCI IV GOTHARD IC LP,

 

a Delaware limited partnership

 

 

 

By:

BCI IV Gothard IC GP LLC,

 

 

a Delaware limited liability company, its general partner

 

 

 

By:

BCI IV Operating Partnership LP,

 

 

a Delaware limited partnership, its sole member

 

 

 

By:

Black Creek Industrial REIT IV Inc.,

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

By:

/s/ Lainie P. Minnick

 

 

Name:

Lainie P. Minnick

 

 

Title:

Managing Director, Head of Debt Capital Markets

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

 

 

By

/s/ Kevin A. Stacker

 

 

Name:

Kevin A. Stacker

 

 

Title:

Senior Vice President

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By

/s/ Alicia Wakely

 

 

Name:

Alicia Wakely

 

 

Title:

Vice President

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Benjamin Kuruvila

 

 

Name:

Benjamin Kuruvila

 

 

Title:

Vice President

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Ryan M. Dempsey

 

 

Name:

Ryan M. Dempsey

 

 

Title:

Authorized Officer

 

[BCI IV Operating Partnership LP —Second Amendment and

Incremental Revolving Commitment Assumption Agreement - Reaffirmation of
Subordination Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Ghi S. Gavin

 

 

Name:

Ghi S. Gavin

 

 

Title:

Senior Vice President

 

[BCI IV Operating Partnership LP — Second Amendment and

Incremental Revolving Commitment Assumption Agreement]

 

--------------------------------------------------------------------------------